Matter of Sirignano (2014 NY Slip Op 06095)
Matter of Sirignano
2014 NY Slip Op 06095
Decided on September 10, 2014
Appellate Division, Second Department
Per Curiam.
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 10, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
SANDRA L. SGROI, JJ.


2013-06286

[*1]In the Matter of Paul D. Sirignano, admitted as Paul Davis Sirignano, a suspended attorney. Grievance Committee for the Ninth Judicial District, petitioner; Paul D. Sirignano, respondent. (Attorney Registration No. 1803238)
DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Ninth Judicial District. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 12, 1982, under the name Paul Davis Sirignano.
Gary L. Casella, White Plains, N.Y. (Faith D. Lorenzo of counsel), for petitioner
PER CURIAM.


OPINION & ORDER
By affirmation dated June 10, 2013, the Grievance Committee for the Ninth Judicial District advised the Court that, on September 27, 2012, the respondent entered a plea of guilty before the Honorable Douglas M. Kraus, Judge of the Town Court of the Town of New Castle, in Westchester County, to attempted criminal tax fraud in the fourth degree, a class A misdemeanor, in violation of Tax Law § 1803 and Penal Law § 110. On May 9, 2013, a judgment and order of restitution was entered in the amount of $44,019. The respondent failed to notify this Court of his conviction, as required.
By decision and order on motion of this Court dated November 25, 2013, the respondent was immediately suspended from the practice of law pursuant to Judiciary Law § 90(4)(f) as a result of his conviction of a serious crime, continuing until further order of this Court; the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against the respondent; the issues raised by the petition and any answer thereto were referred to the Honorable Stewart A. Rosenwasser, as Special Referee, to hear and report; the Grievance Committee was directed to serve upon the respondent and the Special Referee, and file with the Court, a petition within 30 days of receipt of the decision and order on motion; and the respondent was directed to serve and file an answer to the petition within 20 days of service of the petition upon him.
The Grievance Committee's petition, dated December 19, 2013, contained three charges of professional misconduct, alleging that the respondent was guilty of engaging in illegal conduct in violation of Rules of Professional Conduct (22 NYCRR 1200.0) rule 8.4(b); engaging in conduct prejudicial to the administration of justice in violation of Rules of Professional Conduct (22 NYCRR 1200.0) rule 8.4(d); and engaging in conduct that adversely reflects on his fitness as a lawyer by failing to meet his tax obligations on a regular and consistent basis in violation of Rules of Professional Conduct (22 NYCRR 1200.0) rule 8.4(h).
On December 24, 2013, the respondent was personally served with this Court's [*2]decision and order on motion dated November 25, 2013, together with the Grievance Committee's peititon dated December 19, 2013. To date, the respondent has failed to serve and file an answer to the petition.
The Grievance Committee now moves to deem the charges against the respondent established, and to impose such discipline upon him as this Court deems appropriate, based upon his default. The respondent has neither opposed the Grievance Committee's motion nor interposed any response thereto, despite personal service upon him of the papers constituting the motion on February 28, 2014.
Accordingly, the Grievance Committee's motion is granted, the charges in the petition dated December 19, 2013, are deemed established and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, SKELOS, and SGROI, JJ., concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Paul D. Sirignano, admitted as Paul Davis Sirignano, a suspended attorney, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Paul D. Sirignano, admitted as Paul Davis Sirignano, a suspended attorney, shall continue to comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Paul D. Sirignano, admitted as Paul Davis Sirignano, a suspended attorney, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal, agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Paul D. Sirignano, admitted as Paul Davis Sirignano, a suspended attorney, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court